Citation Nr: 1022239	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  03-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a nervous (psychiatric) 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1980 to March 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Appeals (VA) Regional Office (RO) in Huntington, 
West Virginia.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated September 2008.
  

FINDING OF FACT

The Veteran currently has a psychiatric disorder diagnosed as 
a schizoaffective disorder, which did not have its onset in 
service or for many years thereafter, and is not related to 
active duty.


CONCLUSION OF LAW

Schizoaffective disorder was not incurred in or aggravated by 
active service, nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in February 2002, 
prior to the date of the issuance of the appealed rating 
decision.

The Board further notes that, in an August 2006 letter the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After 
issuance of the August 2006 letter, and opportunity for the 
Veteran to respond, the June 2007 supplemental SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).
	
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  In addition, the Veteran has been afforded 
a VA examination which addressed the etiology of the claimed 
back disorder.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

If a psychosis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of the disorder during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 


Background

Service treatment records indicated that the Veteran was 
treated for alcohol dependence during active service but are 
silent to any treatment for or diagnosis of any psychiatric 
disorder.  A January 1981 examination for submarine training 
noted that the Veteran was not qualified for training due to 
his weight, but noted a normal psychiatric state.  A July 
1982 letter from a Commanding Officer referred the Veteran to 
a drug and alcohol program following two alcohol related non-
judicial punishments.  A discharge examination dated March 
1983 noted no psychiatric abnormalities.

The Veteran was hospitalized at the Brecksville, Ohio, VA 
Medical Center from June to September 1983. It was said to be 
his first admission. The discharge summary which indicated 
that the Veteran was admitted voluntarily in June 1983 for 
psychiatric treatment.  The Veteran reported using alcohol 
and smoking marijuana since the age of 15 and that while he 
was in the Navy, he drank and smoked marijuana more heavily.  
The Veteran found it increasingly difficult to obtain 
employment and reported continued drinking and marijuana use.  
Discharge diagnoses of affective disorder, major depression, 
single episode, neurotic depression, and drug dependence to 
marijuana and alcohol were provided.  

VA inpatient treatment records dated March to April 1993 
indicated that the Veteran had been through several treatment 
programs for alcohol and drug abuse but that he continued to 
drink and use drugs.  Diagnoses of episodic alcohol 
dependence, and episodic mixed substance abuse were provided.

A May 1993 emergency room report from the North Colorado 
Medical Center indicated that the Veteran's fiancé brought 
him in for auditory hallucinations and the Veteran was 
provided with a diagnosis of acute paranoid hallucinations.  
A separate physician provided diagnoses of atypical 
psychosis, chronic polydrug use, and personality disorder not 
otherwise specified.

VA treatment records dated February to April 1997 noted that 
the Veteran received inpatient treatment for polysubstance 
abuse.  

Records from the Colorado Mental Health Institute showed 
inpatient treatment for psychiatric conditions.  In February 
1998, the Veteran was treated for diagnosed bipolar disorder, 
dated February 1998 and December 1999 to March 2000 indicated 
that the Department of Corrections referred him there for 
acute psychiatric stabilization.  Discharge diagnoses 
included severe unipolar mania with psychotic features and a 
history of substance abuse including alcohol and cocaine 
dependence and marijuana abuse.  

Social Security Administration (SSA) records reflect that the 
Veteran received disability compensation from December 2001 
for schizophrenic, delusional, and schizoaffective disorders 
and degenerative joint disease.  An Adult Mental Profile 
completed in conjunction with the Veteran's application for 
SSA benefits indicated that the Veteran reported repeated 
manic episodes for which he had been hospitalized severe time 
for treatment since 1993.  He reported that depressive 
episodes first occurred during his active service and that 
soon after his discharge from service, he was hospitalized 
for psychotic depression.  The psychologist provided 
diagnoses of severe bipolar disorder not otherwise specified, 
with psychotic features; alcohol dependence in sustained full 
remission; opiod dependence in full sustained remission; 
cocaine dependence in full sustained remission; cannabis 
dependence in full sustained remission; and features of 
personality disorder.

VA treatment records dated January to February 2002 reflected 
inpatient treatment for diagnoses of schizoaffective 
disorder, bipolar type, manic/psychotic phase; marijuana 
abuse in partial remission; and cocaine, heroin, and alcohol 
dependence in full remission.  The January 2002 admission 
summary noted that the Veteran was first diagnosed with 
schizophrenia/bipolar disorder in 1993.  

Numerous subsequent VA and private treatment records 
reflected continued inpatient and outpatient treatment for 
psychiatric disorders including alcohol dependence, substance 
abuse, schizoaffective disorder, bipolar disorder, and 
personality disorder.

In March 2003, the Veteran was afforded a hearing before a 
Decision Review Officer.  During his hearing, the Veteran 
testified that he was treated for alcohol problems during his 
time in service.  Further the Veteran stated that he was 
drinking to control his anxiety, however he was never treated 
for any of his anxiety problems during his active service.  
Moreover, he reported that he was hospitalized in 1983, a few 
months after his discharge where he was treated for 
depression and psychosis.  

In March 2010, the Veteran was afforded a VA psychiatric 
examination.  The examiner noted that the Veteran received a 
general discharge under honorable conditions from the Navy 
for drug use.  The Veteran reported that during his military 
service he became addicted to amphetamines and used them on a 
daily basis.  He also reported using alcohol daily and 
cannabis twice a day.  Eventually the Veteran was given two 
"Captain's masts" for fighting, drinking, and using 
cannabis while on duty.  The examiner noted that there was no 
indication in the Veteran's record of any psychiatric 
difficulty during the Veteran's military service, but did 
indicate significant difficulty with drug and alcohol use.  
After review of the claims file and examination, the examiner 
provided diagnoses of schizoaffective disorder unrelated to 
military service, alcohol dependence in full sustained 
remission unrelated to military service, cannabis abuse in 
early full remission unrelated to military service, heroin 
dependence in full sustained remission unrelated to military 
service, and cocaine dependence in fully sustained remission, 
unrelated to military service.

The examiner opined that the Veteran's diagnosed 
schizoaffective disorder was not caused or aggravated by his 
military service.  The examiner stated that the Veteran had 
no symptoms of schizoaffective disorder during his military 
service or within one year of discharge.  The only 
difficulties that were present during service or within one 
year of discharge were direct consequences of the Veteran's 
drug and alcohol dependence.  The examiner opined that the 
records clearly showed that the Veteran was abusing drugs and 
alcohol during military service and continued his pattern of 
drug and alcohol abuse for many years after service.  While 
he received psychiatric treatment within one year of 
discharge from service, the treatment was for drug and 
alcohol dependence and for a depressive disorder created 
directly by the Veteran's drug and alcohol dependence.  
Finally, the examiner stated that the fact that the Veteran 
was able to work and obtain an associate's degree in the 
years following his discharge from service indicated no 
psychiatric difficulties during those years.  By the time the 
Veteran showed signs and symptoms of his diagnosed 
schizoaffective disorder in 1993, nearly 10 years had passed 
since his discharge from service.


Analysis

The Veteran contends that he has a psychiatric disorder 
related to his active service.  

Based upon the foregoing, however, the criteria for 
entitlement to service connection for a psychiatric disorder, 
including schizoaffective disorder are not met.  There is 
sufficient evidence that the Veteran currently has a 
diagnosis of schizoaffective disorder.  Unfortunately there 
is no objective medical evidence that the Veteran's 
psychiatric disorder was related to his active service.  
While service treatment records showed treatment for alcohol 
and drug dependence during service, there was no evidence of 
treatment for a psychiatric disorder during service or within 
one year of discharge.  The Board notes that the Veteran was 
hospitalized in June 1983 for alcohol dependence and 
depressive disorder.  However, the March 2010 VA examiner 
stated that the Veteran's depressive disorder at that time 
was the direct result of his drug and alcohol dependence.  

The Board further notes that to the extent that the Veteran 
used alcohol and marijuana in service, the law clearly states 
that for claims filed after October 31, 1990, service 
connection may not be established on a direct basis for a 
disease or injury that results from the abuse of alcohol or 
drug use.  These are not disabilities as defined under law 
for which VA benefits can be paid.  

Moreover, the record is silent as to any psychiatric 
treatment until 1993, when the Veteran was hospitalized and 
diagnosed with schizoaffective disorder.  Again the March 
2010 VA examiner pointed out that nearly 10 years had passed 
between the Veteran's discharge from service and the time 
that the Veteran began to show signs and symptoms of his 
diagnosed schizoaffective disorder in 1993.  Moreover, during 
those 10 years, the Veteran was able to work and obtain an 
associate's degree with no psychiatric difficulties until 
1993. 

Finally, the Board notes that the Veteran submitted numerous 
statements indicating that he had a psychiatric disorder ever 
since his discharge from service.  The Board notes that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board.  However, as noted above, with 
the exception of alcohol and drug dependence, no diagnosis of 
any psychiatric disorder, including schizoaffective disorder, 
was evident during his active service.  No post service 
reference to a psychiatric disorder other than drug and 
alcohol abuse was made until 1993, when the Veteran was 
hospitalized for psychiatric symptoms.  Consequently, 
although the Veteran is competent to contend that he had 
symptoms of a psychiatric disorder during service, for the 
above reasons, the Board finds his account of continual 
symptoms subsequent to service not to be credible and thus of 
no probative value.

As to the question of a possible nexus between the substance 
abuse issues the Veteran experienced while on active duty and 
the psychiatric pathology first documented years thereafter, 
the only opinion of record is that provided by the physician 
who conducted the VA examination in March 2010. This opinion, 
finding no such nexus or relationship, was based on a review 
of the record and an interview of the Veteran and was 
supported by a comprehensive rationale. No medical opinion or 
competent medical evidence to the contrary has been 
submitted.

As the Veteran and his representative are not shown to be 
other than laypersons without the appropriate training and 
expertise, neither is competent to render a probative (i.e., 
persuasive) opinion on the matter in question.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.


Accordingly, the evidence of record does not show that the 
Veteran's psychiatric disorder is due to service.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for a psychiatric disorder 
(schizoaffective disorder) is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


